FILE COPY


                                 M A N D A T E

TO THE COUNTY COURT AT LAW NO 1 of NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 17th day of
September, 2015, the cause upon appeal to revise or reverse your judgment between

Verna Stone,                                                                 Appellant,
                                           v.
The State of Texas,                                                          Appellee.
CAUSE NO. 13-15-00293-CR                                          (Tr.Ct.No. 12-6001-1)

was determined; and therein our said Court made its order in these words:

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 23rd day of November, 2015.




                                                Dorian E. Ramirez, CLERK